Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-2, 4-10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the step of providing a current to drive a light source to emit auxiliary light corresponding to ambient light received by the wearable device comprises: capturing a detecting image in each of a plurality of detecting periods; wherein the current is corresponding to a brightness of at least a part of the detecting image” along with all other limitations of the claim. 
As to claim 12, the prior arts alone or in combination fail to disclose the claimed limitations such as, “using the auxiliary light to capture a detecting image according to brightness of at least a part of the detecting image; performing a digital-to-analog conversion to provide an adjusting signal, wherein the auxiliary light is controlled according to the adjusting signal; and informing a wearing status of a user according to the adjusting signal” along with all other limitations of the claim. 



 

Claims 2, 4-10 and 13-15 are allowable due to their dependencies. 
The closest references, Wexler et al (US 20170061213 A1) and Nepo (US 20150137972 A1)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886